Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a divisional of 15/894,446, issued as US Patent No. 10,995,329.
The amendment filed on June 30, 2022 has been entered.
Claims 1-2, 6-13, 21-25, 27-32, and 37-48 are pending.

Election/Restrictions
Applicant elected without traverse of Group I with a species election of SEQ ID NO:8 as the reference sequence and mutation at position 364 in the reply filed on January 20, 2022.
Claims 21-23 and 43-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2022.
Examiner notes Applicant’s request of rejoinder of claims 21-23 and 43-48 upon determination that claims in Group I are allowable.
Applicant argues that the Group designations in the previous Restriction Requirement should have indicated that Claims 21-42 are in Group I, as Group II comprises claims directed toward polynucleotides and Claims 21-42 should not be withdrawn.  First, Applicant has elected Group I without traverse. Second, claims 24-42 were placed in Group I and are not withdrawn.  Claims 21-23 were placed in Group II because claims 21-23 are directed to a method of using a host comprising a polynucleotide encoding Group I.

Terminal Disclaimer
The terminal disclaimer filed on June 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,611,468, US 10,160,963, US 10,294,468, US 10,487,319, US 10,494,623, US 10,995,329, US 10,717,974, US 10,870,843, US 10,941,391, US 10,975,367, US 17/220,684, and US 17/009,925 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Arguments
 	Applicant’s amendment and arguments filed on June 30, 2022 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Objections
Claim 1 has been corrected to recite “an amino acid difference” and therefore the objection of claim 1 (which was incorrectly indicated as claim 2) has been withdrawn. 

Claim 24 remains objected to because said claim depends from non-elected claim 21.   However, in order to expedite the prosecution, Examiner has taken into consideration the subject matter of claim 21 in order to examine claim 24.  Appropriate correction, incorporating the limitations of the non-elected claim 21, into claim 24 is requested.
Applicant has not submitted any rebuttal.

Claim Rejections - 35 USC § 112
Claim 26 has been cancelled and therefore, the rejection of claim 26 and claims 33-36 depending therefrom under 35 U.S.C. 112(b) has been withdrawn.  
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-13, 24-25, 27-32, and 37-42 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Huisman (102(a)(1): US 2014/0314843 - form PTO-1449 and US 9,611,468 - form PTO-1449. 102(a)(2): US 10,160,963 - form PTO-892, US 10,294,468 - form PTO-892, US 10,487,319 - form PTO-892, US 10,494,623 - form PTO-892, US 10,717,974 - form PTO-892, US 10,870,843 - form PTO-892, US 10,941,391 - form PTO-892, US 10,975,367 - form PTO-892, US 2021/0222146 - form PTO-892, and US 2020/0399627- form PTO-892. US 2014/0314843 is used for specific passages of Huisman since all the above references claim priority to US 2014/0314843)
Huisman discloses mutants of an Anabaena variabilis phenylalanine ammonia lyase (PAL).  Regarding claims 1-2 and 24, Huisman discloses an engineered PAL of wildtype Anabaena variabilis of SEQ ID NO:4 having an L364Q amino acid substitution ([0016] and claims 1 and 4).  The PAL of SEQ ID NO:4 of Huisman has 96.3% sequence identity to the PAL of SEQ ID NO:8 of the instant application (see the sequence alignment below).  Regarding claim 6, the engineered PAL of Huisman has at least 95% sequence identity to SEQ ID NO:8 of the instant application (see the sequence alignment below).  Regarding claim 7, the engineered PAL of Huisman is an Anabaena variabilis variant enzyme ([0016]). Regarding claim 8, the engineered PAL of Huisman is more thermostable than wild-type Anabaena variabilis PAL ([0053]). Regarding claims 9-11, the engineered PAL of Huisman is more resistant to proteolysis by chymotrypsin than wild-type Anabaena variabilis PAL ([0013] and [0053]).  Regarding claim 12, the engineered PAL of Huisman is more acid stable than wild-type Anabaena variabilis PAL ([0013]).  Regarding claim 13, the engineered PAL of Huisman is purified ([0059].  Regarding claims 25 and 27-32, Huisman discloses a composition comprising the engineered PAL, wherein the composition is a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and/or carrier and is suitable for the treatment of phenylketonuria, elevated blood phenylalanine, tyrosinemia, or elevated tyrosine ([0215]-[0226]). Regarding claims 37-42, Huisman discloses a composition comprising the engineered PAL, wherein the composition is in the form of a pill comprising an enteric coating, is suitable for injection into a human, and comprises/co-administered with at least one additional therapeutically effective compound ([0220]-[0226]).  Therefore, the reference of Huisman anticipates claims 1-2, 6-13, 24-25, 27-32, and 37-42.  

The applied reference (US 10,160,963, US 10,294,468, US 10,487,319, US 10,494,623, US 10,717,974, US 10,870,843, US 10,941,391, US 10,975,367, US 2021/0222146, and US 2020/0399627) has a common invention/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that all the patents and the published applications have a common assignee with the present application, are owned by Codexis, Inc., and all the inventors named in the cited patent and application and the present application have an obligation to assign to Codexis, Inc, and have so assigned their rights to Codexis, Inc.  It appears that Applicant is invoking common ownership to except the references under 35 U.S.C. 102(b)(2)(C).  In order to invoke common ownership to except a disclosure as prior art under 35 U.S.C. 102(b)(2)(C), the applicant (or the patent owner) must provide a statement that the disclosure of the subject matter on which the rejection is based and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention. The statement concerning common ownership should be clear and conspicuous (e.g., on a separate paper) to ensure the examiner notices the statement. See MPEP 717.02(a). In the instant case, Applicant has not provided a clear statement.  
Further, US 2014/0314843 was rejected under 102(a)(1). US 2014/0314843 was published more than one year prior to the earliest effective filing date of the instant application.  Therefore, US 2014/0314843 cannot be excepted under 102(b)(1) nor 102(b)(2).
Hence the rejection is maintained.

Double Patenting
 In view of the filing of the terminal disclaimer, the nonstatutory double patent rejection against US 9,611,468, US 10,160,963, US 10,294,468, US 10,487,319, US 10,494,623, US 10,995,329, US 10,717,974, US 10,870,843, US 10,941,391, and US 10,975,367 have been withdrawn.
 In view of the filing of the terminal disclaimer, the provisional nonstatutory double patent rejection against US 17/220,684 and US 17/009,925 have been withdrawn.

Conclusion

	Claims 1-2, 6-13, 21-25, 27-32, and 37-48 are pending.

	Claims 21-23 and 43-48 are withdrawn.

	Claims 1-2, 6-13, 24-25, 27-32, and 37-42 are rejected.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            

Sequence alignment between PAL of SEQ ID NO:8 of the instant application (“Qy”) and PAL of SEQ ID NO:4 of Huisman (US 2014/0314843) (“Db”)

US-14-255-539-4
; Sequence 4, Application US/14255539
; Patent No. 9611468
; GENERAL INFORMATION
;  APPLICANT: Codexis, Inc.
;  APPLICANT:Huisman, Gjalt W.
;  APPLICANT:Agard, Nicholas J.
;  APPLICANT:Mijts, Benjamin
;  APPLICANT:Vroom, Jonathan
;  APPLICANT:Zhang, Xiyun
;  TITLE OF INVENTION: Phenylalanine Ammonia Lyase Polypeptides
;  FILE REFERENCE: CX7-131US2
;  CURRENT APPLICATION NUMBER: US/14/255,539
;  CURRENT FILING DATE: 2014-04-17
;  PRIOR APPLICATION NUMBER: US 61/813,586
;  PRIOR FILING DATE: 2013-04-18
;  PRIOR APPLICATION NUMBER: US 61/897,932
;  PRIOR FILING DATE: 2013-10-31
;  NUMBER OF SEQ ID NOS: 33
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 567
;  TYPE: PRT
;  ORGANISM: Anabaena variabilis
US-14-255-539-4

  Query Match             96.3%;  Score 2796;  DB 1;  Length 567;
  Best Local Similarity   96.8%;  
  Matches  549;  Conservative    3;  Mismatches   15;  Indels    0;  Gaps    0;

Qy          1 MKTLSQAQSKTSSQQSSHTGNSSANVIIGNQKLTINDVVRVARNGTAVSLTNNKDILQRI 60
              ||||||||||||||| | |||||||||||||||||||| ||||||| |||||| |||| |
Db          1 MKTLSQAQSKTSSQQFSFTGNSSANVIIGNQKLTINDVARVARNGTLVSLTNNTDILQGI 60

Qy         61 QASCDYINNAVEKGEPIYGVTSGFGGMANVVISREQASELQTNLVWFLKTGAGNKLPLAD 120
              |||||||||||| ||||||||||||||||| |||||||||||||||||||||||||||||
Db         61 QASCDYINNAVESGEPIYGVTSGFGGMANVAISREQASELQTNLVWFLKTGAGNKLPLAD 120

Qy        121 VRAAMLLRANSHMRGASGIRLELIKRMEIFLNAGVTPYVYEFGSIGASGDLVPLSYITGS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VRAAMLLRANSHMRGASGIRLELIKRMEIFLNAGVTPYVYEFGSIGASGDLVPLSYITGS 180

Qy        181 LIGLDPSFKVDFNGKEMDAPTALRQLNLSPLTLQPKEGLAMMNGTSVMTGIAANCVYDTQ 240
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db        181 LIGLDPSFKVDFNGKEMDAPTALRQLNLSPLTLLPKEGLAMMNGTSVMTGIAANCVYDTQ 240

Qy        241 ILTAIA MGVHALDIQALNGTNQSFHPFIHNSKPHPGQLWAADQMISLLAGSQLVRDELDG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||
Db        241 ILTAIA MGVHALDIQALNGTNQSFHPFIHNSKPHPGQLWAADQMISLLANSQLVRDELDG 300

Qy        301 KHDYMDGELIQDRYSLRCLPQYLGPIVDGISQIAKQIEIEINSVTDNPLIDVDNQASYHG 360
              |||| | |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KHDYRDHELIQDRYSLRCLPQYLGPIVDGISQIAKQIEIEINSVTDNPLIDVDNQASYHG 360

Qy        361 GNFLGQYVGMGMDHLRYYIGLLAKHLDVQIALLASPEFSNGLPPSLVGNRERKVNMGLKG 420
              ||||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||
Db        361 GNFLGQYVGMGMDHLRYYIGLLAKHLDVQIALLASPEFSNGLPPSLLGNRERKVNMGLKG 420

Qy        421 LQICGNSIMPLLTFYGNSIADRFPTHAEQANQNINSQGYTSATLARRSVDIFQNYVAIA L 480
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db        421 LQICGNSIMPLLTFYGNSIADRFPTHAEQFNQNINSQGYTSATLARRSVDIFQNYVAIA L 480

Qy        481 MFGVQAVDLRTYKKTGHYDARAQLSPATERLYSAVRHVVGKKPSSDRPYIWNDNEQGLDE 540
              |||||||||||||||||||||| |||||||||||||||||:||:||||||||||||||||
Db        481 MFGVQAVDLRTYKKTGHYDARACLSPATERLYSAVRHVVGQKPTSDRPYIWNDNEQGLDE 540

Qy        541 HIARISADIAAGGVIVQAVQDILPPLH 567
              |||||||||||||||||||||||| ||
Db        541 HIARISADIAAGGVIVQAVQDILPCLH 567